Case 6:20-cv-00737-ADA Document 27-1 Filed 07/15/21 Page 1 of 2




             EXHIBIT 1
                 Case 6:20-cv-00737-ADA Document 27-1 Filed 07/15/21 Page 2 of 2


Lance Wyatt

From:                              Hannah Santasawatkul <Hannah_Santasawatkul@txwd.uscourts.gov>
Sent:                              Wednesday, July 14, 2021 3:31 PM
To:                                sfuller@ghiplaw.com; rgarteiser@ghiplaw.com; rvazquez@ghiplaw.com; Adil Shaikh;
                                   Neil McNabnay; Lance Wyatt; Ricardo Bonilla
Subject:                           GreatGigz Solutions, LLC v. Maplebear Inc. DBA Instacart (6:20-cv-00737-ADA)



[This email originated outside of F&R.]


Good afternoon Counsel,

I called Plaintiff’s Counsel this afternoon but was unable to reach anyone but I was able to speak with Mr. Wyatt on the
Defendant’s side regarding what is going on in this case. The Court notes that there were several other pending related
GreatGigz cases and that there has been relatively no continuity between the cases…

However, the Court notes that there is a pending MTD in the Maplebear case. After reviewing the docket, we noticed
that there were competing proposed scheduling orders with the Defendant’s order suggesting stay until resolution of
the MTD. The Court issued a new standing order regarding venue related Motions that states that the Court will indeed
stay cases until resolution of venue related motions. I advised Mr. Wyatt during our call that the Court would like
Defendant to file a Motion to Stay case pending resolution of the Motion to Transfer, since this is the Court’s preferred
method of staying cases as opposed to the proposed scheduling order that Defendant had submitted.

As such, please notify me when you have filed the Motion to Stay which I assume will likely be opposed. Please let me
know if you have any questions.

Best,
Hannah



                         Hannah Santasawatkul
                         Law Clerk to the Honorable Alan D Albright
                         United States District Court, Western District of Texas
                         Direct: 254-750-1520
                         Hannah_Santasawatkul@txwd.uscourts.gov




                                                             1
